Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1-4,8-14,16-20,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698) and Liu et al (2016/0045743).


1. A method for actively balancing charges for a high-frequency neural stimulation device, the method
comprising:
applying, during a stimulation phase of a neural stimulation procedure, through a pair of electrodes electrically coupled to a bundle of nerve fibers, a first current to the bundle of nerve fibers; applying, during a recovery phase of the neural stimulation procedure, through the pair of electrodes, a second current to the bundle of nerve fibers, the first current and the second current having opposite polarities; (at least figure 1 of Armstrong shows electrodes 125 attached to nerve bundles to which electrical charge is delivered. However, biphasic stimulation, although standard in the art, is not explicitly taught. Tsampazis teaches biphasic stimulation of nerves, ¶31. To use biphasic stimulation of nerves using Armstrong would have been obvious since it is standard in the art and would merely yield predictable results. )

(see at least ¶25, 26,37 of Armstrong re determining charge buildup.  Armstrong is silent as to shorting two electrodes together.  However, Liu teaches what is considered to be old and well known in the art, which is to short two electrodes together after stimulation, see at least ¶12.  It would have been obvious to short two electrodes together since it is considered to be a well-known technique and would merely yield predictable results.)
applying, through the pair of electrodes, a delta current to the bundle of nerve fibers based on the sampled voltages to reduce the charge build up. (at least ¶24 of Armstrong teaches active charge balancing where a delta current (second electrical signal) is applied to the electrodes; see also ¶36 of Armstrong which also teaches active charge balancing by applying an electrical signal. Further, at least ¶39 of Armstrong teaches that the response may be determined by the magnitude of the net charge. For example, the more residual charge, the greater the delta current delivered, (increasing the active charge balancing electrical signal))

11. A system comprising: a circuit configured to: apply, during a stimulation phase of a neural stimulation procedure, through a pair of electrodes electrically coupled to a bundle of nerve fibers, a first current to the bundle of nerve fibers; apply, during a recovery phase of the neural stimulation procedure, through the pair of electrodes, a second current to the bundle of nerve fibers, the first current and the second current having opposite polarities;  (at least figure 1 of Armstrong shows electrodes 125 attached to nerve bundles to which electrical charge is delivered. However, biphasic stimulation, although standard in the art, is not explicitly taught. Tsampazis teaches biphasic stimulation of nerves, ¶31. To use biphasic stimulation of nerves using Armstrong would have been obvious since itis standard in the art and would merely yield predictable results. )
determine a charge buildup in the bundle of nerve fibers based on sampled voltages between the pair of electrodes, wherein the pair of electrodes are configured to be temporarily shorted together to allow the charge build up to dissipate; (see at least ¶25,26,37 of Armstrong re determining charge buildup.  Armstrong is silent as to shorting two electrodes together.  However, Liu teaches what is considered to be old and well known in the art, which is to short two electrodes together after stimulation, see at least ¶12.  It would have been obvious to short two electrodes together since it is considered to be a well-known technique and would merely yield predictable results.)
and apply, through the pair of electrodes, a delta current to the bundle of nerve fibers based on the sampled voltages to reduce the charge build up. (at least ¶24 of Armstrong teaches active charge balancing where a delta current (second electrical signal) is applied to the electrodes; see also ¶36 of Armstrong which also teaches active charge balancing by applying an electrical signal. Further, at least ¶39 of Armstrong teaches that the response may be determined by the magnitude of the net charge. For example, the more residual charge, the greater the delta current delivered, (increasing the active charge balancing electrical signal))

18. A neural stimulation apparatus comprising:
a pair of electrodes configured to be electrically coupled to a bundle of nerve fibers;
a stimulation circuit electrically coupled to the pair of electrodes and including a first current source for applying a first current and a second current to the bundle of nerve fibers through the pair of electrodes during a neural stimulation procedure, the second current having an opposing polarity to the first current; (at least figure 1 of Armstrong shows electrodes 125 attached to nerve bundles to which electrical charge is delivered. However, biphasic stimulation, although standard in the art, is not explicitly taught.  Tsampazis teaches biphasic stimulation of nerves, ¶31. To use biphasic stimulation of nerves using Armstrong would have been obvious since it is standard in the art and would merely yield predictable results. )
a balancing circuit electrically coupled to the pair of electrodes and configured to:
determine a charge buildup in the bundle of nerve fibers based on sampled voltages between the pair of electrodes, wherein the pair of electrodes are configured to be temporarily shorted together to allow the charge build up to dissipate; (see at least ¶25,26,37 of Armstrong re determining charge buildup.  Armstrong is silent as to shorting two electrodes together.  However, Liu teaches what is considered to be old and well known in the art, which is to short two electrodes together after stimulation, see at least ¶12.  It would have been obvious to short two electrodes together since it is considered to be a well-known technique and would merely yield predictable results.)
and apply, through the pair of electrodes, a delta current to the bundle of nerve fibers based on the sampled voltages to reduce the charge build up. ( at least ¶24 of Armstrong teaches active charge balancing where a delta current (second electrical signal) is applied to the electrodes; see also ¶36 of Armstrong which also teaches active charge balancing by applying an electrical signal. Further, at least ¶39 of Armstrong teaches that the response may be determined by the magnitude of the net charge. For example, the more residual charge, the greater the delta current delivered, (increasing the active charge balancing electrical signal))


Re claims 2-4,8-10,12-14,16,17,19,20,24,25, see office action of 9/20/21.


Claim 5,15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698) and Liu et al (2016/0045743), and further in view of Khalil et al (2014/0277260).
See office action of 9/20/21.



Claim 6,7,22,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698) and Liu et al (2016/0045743), and further in view of Trier et al (2012/0296391).
See office action of 9/20/21.



Since new rejections have been made, this office action is not made final.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792